324 F.2d 153
Edward A. FITZGERALD, Jr., and J. L. Witt, Appellants,v.UNITED STATES of America, Appellee.
No. 20191.
United States Court of Appeals Fifth Circuit.
November 6, 1963.
Rehearing Denied December 27, 1963.

John J. Sullivan, Savannah, Ga., for appellants.
Donald H. Fraser, U. S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
We have carefully considered the contentions made by appellants. We find that the district court committed no error in ending the cross examination of Government witness J. C. Phillips. The witness had been permitted to answer several questions, all producing negative response. The court need not permit repetitive questions touching on the same matter.


2
As to the contention that the trial judge expressed an opinion as to the guilt of the accused in comments made by him, we think this a rather tenuous argument, and in view of the fact that counsel failed to move for a mistrial or for the court otherwise to instruct the jury with respect to the matter, we conclude there was no reversible error. Likewise we conclude that there was no failure of proof with respect to the possession of the condensor, as charged in the indictment. Although the indictment charged the possession of a Gatling gun type copper condensor, and counsel tells us that the condensor presented to the jury was not made of copper, we find no evidence in the record touching on this point. Finally, there is no substance in the contention that language of the trial court coerced the jury into a verdict.


3
The judgment is affirmed.